Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-18, 20-21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Taketa et al. (US 8329280 B2) in view of Bongiovanni et al. (US 2010/0222461 A1).
Regarding Claim 14, Taketa et al discloses a molding material, comprising a chopped fiber bundles and a matrix resin, wherein the aggregate of the chopped fiber bundles is in a form of a sheet (Col 4, lines 42-47) and the chopped fiber bundles are made by chopping a prepreg, comprising a reinforcing fiber sheet and a resin matrix (Col 5, line 63-Col 6, line 21). Taketa et al. further discloses bonding the chopped fiber bundles together (Col 6, lines 45-55) using a heat press (Col 33, lines 11-12). Taketa et al. further discloses the chopped fiber bundles may be scattered such that the arranging direction of the respective reinforcing fibers of the large number of chopped fiber bundles on the molding base is made random (Col 7, lines 42-46).
Taketa et al. does not disclose the prepreg having a cure extent of 3% to 50%.
Bongiovanni et al. discloses prepregs with a cure degree of 30-36% (para 0132; Fig 4A); this partial curing enables the prepreg to maintain its shape, without distortion (0037). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Taketa et al. to incorporate the teachings of Bongiovanni et al. and cure the prepreg to a cure extent of 30-36% before chopping. Doing so would allow the chopped prepreg to maintain its shape without distortion.
Regarding Claim 15, Taketa et al. in view of Bongiovanni et al. discloses all the limitations of the present invention according to claim 1 above. Taketa et al. further discloses the reinforcing fibers of the chopped fiber bundles are arranged in substantially one direction (Col 3, lines 44-45).
Regarding Claim 16, Taketa et al. in view of Bongiovanni et al. discloses all the limitations of the present invention according to claim 1 above. Taketa et al. further discloses the chopped fiber bundle has a transition segment in which the number of the reinforced fibers increases toward the central part of the chopped fiber bundle in the aligned direction of the reinforced fibers with both ends in the aligned of the reinforced fibers in the chopped fiber bundle being a starting point (Abstract).
Regarding Claim 17, Taketa et al. in view of Bongiovanni et al. discloses all the limitations of the present invention according to claim 1 above. Taketa et al. 
Regarding Claim 18, Taketa et al. in view of Bongiovanni et al. discloses all the limitations of the present invention according to claim 1 above. Taketa et al. further discloses the length of each of the reinforced fibers is in the range of 5 to 100 mm (Abstract).
Regarding Claim 20, Taketa et al. in view of Bongiovanni et al. discloses all the limitations of the present invention according to claim 1 above. Taketa et al. further discloses the chopped fiber bundles have a maximum width to maximum thickness ratio of 20 to 400 (Col 4, lines 9-16).
Regarding Claim 21, Taketa et al. in view of Bongiovanni et al. discloses all the limitations of the present invention according to claim 1 above. While there is no disclosure that the resin sheet of Taketa et al. in view of Bongiovanni et al. meets the tensile strength as presently claimed, given that Taketa et al. in view of Bongiovanni et al. discloses resin sheet including reinforcing fiber identical to that used in the present invention, it is clear that the resin sheet would inherently satisfy the tensile strength relationships.
Regarding Claims 24 and 25, Taketa et al. in view of Bongiovanni et al. discloses all the limitations of the present invention according to claim 1 above. 2 (Col 35, lines 4-5), but does not disclose an average basis weight or minimum basis weight of the resin sheet as claimed. However, it would have been obvious to one of ordinary skill in the art to use average basis weight, including that claimed, in order to produce resin sheet with desired strength and reinforcement. It would also be obvious to have a minimum basis weight, including 40-100% relative to the average basis weight, in order to produce a resin sheet with uniform reinforcement and strength throughout the sheet.
Regarding Claim 26, Taketa et al. in view of Bongiovanni et al. discloses all the limitations of the present invention according to claim 1 above. Although Taketa et al. in view of Bongiovanni et al. does not disclose the prepreg being a cut-out remnant piece left after cutting shaped products out of a sheet-like prepreg or a recycled material that does not meet a quality standard when the resin of the prepreg is cured, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Taketa et al. in view of Bongiovanni et al. meets the requirements of the claimed resin sheet, Taketa et al. in view of Bongiovanni et al. clearly meet the requirements of present claims.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Taketa et al. in view of Bongiovanni et al. as applied to claim 14 above, and further in view of Tosaka et al.  (WO 2017/122819 - using US 2019/0021175 A1 as an equivalent English translation).
Regarding Claims 22 and 23, Taketa et al. in view of Bongiovanni et al. discloses all the limitation of the present invention according to Claim 14 above, but does not disclose a surface layer having a thickness of 100 µm or more and less than 1000 µm, wherein the resin layer contains the thermosetting resin.
Tosaka et al. discloses a prepreg comprising fiber substrate layers and one or more resin composition layers (para 0042, 0103) wherein the resin of the resin 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Taketa et al. in view of Bongiovanni et al. to incorporate the teachings of Tosaka et al. and produce a resin sheet as claimed having resin layers, including a surface layer, having a thickness as claimed and comprising the thermosetting resin of the prepreg. Doing so would be preferable from a viewpoint of moldability and workability.
Response to Arguments
In light of the amendments to Claim 26, the 112(b) indefiniteness rejection of record is withdrawn. 
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive.
Applicant argues that the fiber reinforced resin sheet of Taketa in view of Bongiovanni does not comprise chopped prepregs which are “thermally bonded to each other” (Remarks, pg 5).
However, Taketa discloses the fiber reinforced resin sheet is formed by bonding together a scattered layer of chopped fiber bundles to form an aggregate (Col 6, lines 45-55) and Taketa further discloses heating to form said aggregate (Col 8, lines 31-37). 
Further, in the procedure of Example 1 in Columns 32-33, the heat press is used to cure (i.e. thermally bond) a stacked laminate of chopped prepregs and thickened resin (Col 32, line 60 – Col 33, line 14), to produce a fiber reinforced resin sheet comprising thermally bonded chopped prepregs. While applicant argues that this is not the same thermal bonding as required in the present invention, given that the claims are drawn to a product and not a process of making the product and given that the claims only broadly require that the chopped prepregs are “thermally bonded”, it is the examiner’s position that Taketa meets the “thermally bonded” limitation.
Further, even if there was no disclosure in Taketa in view of Bongiovanni of the fiber reinforced resin sheet comprising chopped prepregs which are “thermally bonded”, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Taketa in view of Bongiovanni meets the requirements of the claimed Fiber reinforced resin sheet, Taketa in view of Bongiovanni clearly meet the requirements of present claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787